  Case 19-43756       Doc 21      Filed 12/18/19 Entered 12/18/19 12:17:27          Desc Main
                                    Document     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA

 In re: Granite City Food & Brewery Ltd.                                      Case No. 19-43756

 Debtor
 In re: Granite City Restaurant Operations, Inc.                             Case No. 19-43757

 Debtor.
 In re: Granite City of Indiana, Inc.                                        Case No. 19-43758

 Debtor.
 In tr: Granite City of Maryland, Inc.                                       Case No. 19-43760

 Debtor
 In re: Granite City of Kansas Ltd.                                          Case No. 19-43759

 Debtor


______________________________________________________________________________

                               NOTICE OF APPEARANCE


       Kenneth C. Edstrom hereby gives notice pursuant to Bankruptcy Rule 9010(b) and Local

Rule 2002-5 that he is appearing in the above-captioned bankruptcy case as local counsel for JMB

Capital Partners Lending LLC, a party in interest in these cases.

       Kenneth C. Edstrom requests that he receive all notices and all other papers served or filed

in these cases, including, but not limited to all pleadings, motions, applications, and orders.

Pursuant to Bankruptcy Rule 2002(g), all notices and papers should be directed to the following:

                               Kenneth C. Edstrom
                               Sapientia Law Group
                               120 South Sixth Street
                               Suite 100
                               Minneapolis, MN 55402
                               kene@sapentialaw.com




                                                   1
  Case 19-43756       Doc 21      Filed 12/18/19 Entered 12/18/19 12:17:27             Desc Main
                                    Document     Page 2 of 2


       This request for notice is intended, without limitation to constitute such request for service

as is required by Bankruptcy Rule 2002(i) and 3017(a), and a request for court designated service

as set forth in Bankruptcy Rules 3019, 3020(b)(1), 4001(a)(1), 6006(c), 9007, 9013 and 9019.

       PLEASE TAKE FURTHER NOTICE that the foregoing constitutes a request for service

of papers only and is not intended to waive any rights of JMB Capital Partners Lending LLC,

including but not limited to: (1) the right to contest the personal jurisdiction of the bankruptcy

court, (2) the right to trial by jury, or (3) any other rights, claims, actions, defenses, setoffs, or

recoupments to which JMB Capital Partners Lending LLC may be entitled in law or in equity, all

of which are hereby expressly reserved.



Dated: December 18, 2019                       SAPIENTIA LAW GROUP PLLC


                                              /e Kenneth C. Edstrom ______________________
                                               Kenneth C. Edstrom (#148696)
                                               120 South 6th Street, Suite 100
                                               Minneapolis, MN 55402
                                               Telephone: (612) 756-7108
                                               Fax: (612) 756-7101
                                               kene@sapientialaw.com

                                               Local Counsel for JMB Capital Partners Lending
                                               LLC




                                                  2
